Citation Nr: 1713174	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978. 

These matters are before the Board of Veteran Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for nervous disorder; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision.

2.  The evidence submitted since the August 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a nervous disorder is met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

Given the favorable disposition of the claim presented below, all notification and development action needed to fairly adjudicate this claim has been accomplished.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.

II.  Claim to Reopen

The VA may not reopen a claim that has been the subject of a final disallowance.  See 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1105.  An exception to this rule is if new and material evidence is presented or secured with respect to the claim.  Therefore, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In February 2006 the Veteran applied for service connection for a nervous disorder.  The RO issued a decision in August 2006 denying service connection.  The Veteran did not file an NOD within one year of the RO's decision, and new and material evidence was not submitted within a year of the rating action. The decision, therefore, became final.

The Veteran filed to reopen the claim in January 2008.  In a July 2008 rating decision, the RO granted the claim to reopen.  The RO found that records from the VA Medical Center in Birmingham, Alabama constituted new and material evidence.  The Board agrees that the evidence introduced subsequent to the August 2006 decision is both new and material.  Therefore the claim to reopen is granted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  The Veteran contends that he has an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder for which service connection is claimed. The Veteran has current psychiatric diagnoses, and he contends that he has experienced symptoms since service which may be related thereto. 

A November 2013 disability benefit questionnaire (DBQ) was performed by a private physician Dr. A.F.; PhD, HSPP.  The examiner noted that the Veteran was currently diagnosed with schizoaffective disorder, depressive type and determined that the Veteran suffered from both occupational and social impairment deficiencies.  Unfortunately, the examination was silent on the etiology of the Veteran's psychiatric diagnoses.  As the record lacks an adequate medical nexus opinion addressing the etiology of any diagnosed psychiatric disorder; a remand for a VA examination regarding the nature and etiology of any acquired psychiatric disorder is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding mental health treatment records for his acquired psychiatric disorder that are not currently of record. The Veteran must be provided with the necessary authorizations for the release of any treatment records. The AOJ must then obtain and associate the records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any diagnosed acquired psychiatric disorder to include any diagnosed schizophrenia and schizoaffective disorder.

The examiner should review the electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and the Veteran's November 2013 DBQ. After a review of the record on appeal, the examiner is asked to respond to the following:

a. Does the Veteran have a current acquired psychiatric disorder? If so, please identify such disorder(s).

b. For each diagnosis, did the Veteran's acquired psychiatric disorder(s) clearly and unmistakably  exist prior to the Veteran's active duty service?

c. If it is found that the Veteran's current acquired psychiatric disorder(s) did clearly and unmistakably preexist his active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

d. Or, is it at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder(s) had its onset, was aggravated by or related in any way to the Veteran's active duty service?

A complete and adequate rationale is required for any and all opinions expressed.  If the examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  While the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 


3.  When the development requested has been completed, all of the issues on appeal must be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


